                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRED CHISOM,                                       Case No. 12-cv-06302-SI
                                   8                    Plaintiff,
                                                                                            ORDER; DIRECTIONS TO CLERK
                                   9             v.
                                                                                            Re: Dkt. No. 9
                                  10     SPD, et al.,
                                  11                    Defendants.

                                  12          This pro se prisoner’s civil rights action filed in 2012 by Fred Chisom, who was then
Northern District of California
 United States District Court




                                  13   incarcerated in the San Francisco County Jail. The action was dismissed more than five years ago
                                  14   because Chisom failed to keep the court informed of his current address.
                                  15          In August 2018, Chisom sent to the United States Court of Appeals for the Ninth Circuit a
                                  16   document entitled “writ habeas emergency relief” and some motions purportedly filed in an
                                  17   unspecified “superior court.” The Ninth Circuit construed the document to be an “original petition
                                  18   for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241” and transferred it to this district.
                                  19   Docket No. 9. The Ninth Circuit’s order was mistakenly put in the file for this civil rights action.
                                  20          To effectuate the Ninth Circuit’s instructions, the court now orders: The clerk shall file a
                                  21   copy of the “writ habeas emergency relief” and attachments thereto from Ninth Circuit Case No.
                                  22   18-72357 as a new habeas action in this court. The new habeas action shall be assigned to a
                                  23   magistrate judge or district judge pursuant to the court’s assignment plan.
                                  24          IT IS SO ORDERED.
                                  25   Dated: November 7, 2018
                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
